NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  _____________________

     ARKANSAS GAME & FISH COMMISSION,
           Plaintiff-Cross Appellant,

                             v.

                    UNITED STATES,
                   Defendant-Appellant.
                   _____________________

                   2009-5121, 2010-5029
                   _____________________

   Appeals from the United States Court of Federal
Claims in case no. 05-CV-381, Judge Charles F. Lettow.
                  _____________________
      Before NEWMAN, DYK, and BRYSON, Circuit Judges.
PER CURIAM.
                        ORDER
    The Supreme Court of the United States, in Arkansas
Game & Fish Commission v. United States, 568 U.S._
(2012), reversed this court's judgment and remanded for
further proceedings. The mandate of this court, issued on
August 18, 2011, was recalled by Order of January 17,
2013, and the appeal has been reinstated.
    The parties are invited to provide supplemental brief-
ing directed to the issues remaining for appellate review,
including any new relevant authority. The parties are
asked to provide three copies of the originally submitted
joint appendix, with any appropriate supplementation.
    Said briefs shall be due simultaneously from the par-
ties, no later than 45 days after the date of this order, and
2       ARKANSAS GAME & FISH COMMISSION v. UNITED STATES



shall be no more than 20 pages in length. Responses may
be filed no later than 30 days thereafter and shall be no
longer than 10 pages in length. The supplemental briefs
shall otherwise comply with the Rules for filing of appel-
late briefs.
   The court will determine at a later date whether oral
argument is desired.
    The parties are invited to consider mediation of the
issues remaining in the case following the Supreme
Court’s remand.



                                  FOR THE COURT


January 29, 2013                  /s/ Jan Horbaly
   Date                           Jan Horbaly
                                  Clerk

cc: Julie D. Greathouse, Esq.
    Robert J. Lundman, Esq.